                       Case 1:21-cv-02137-MKV Document 11 Filed 06/15/21 Page 1 of 3


                                                                                         USDC SDNY
                                                                                         DOCUMENT
                                                                                         ELECTRONICALLY FILED
                                                                                         DOC #:
                                                                                         DATE FILED: 
                                                 THE CITY OF NEW YORK
GEORGIA M. PESTANA                              LAW DEPARTMENT                                 ROSEMARY C. YOGIAVEETIL
Acting Corporation Counsel                          100 CHURCH STREET                                 Phone: (212) 356-0877
                                                    NEW YORK, NY 10007                                  Fax: (212) 356-1148
                                                                                                      ryogiave@law.nyc.gov


                                                                         June 15, 2021

          Via ECF
          Honorable Mary Kay Vyskocil
          United States District Court
          Southern District of New York
          500 Pearl Street, Courtroom 18C
          New York, New York 10007

                             Re:   A.G., individually and on behalf of N.M., a child with a disability v. N.Y.C.
                                   Dep’t of Educ., 21-CV-2137 (MKV)

          Dear Judge Vyskocil:

                  I am an Assistant Corporation Counsel in the Office of the Corporation Counsel, attorney
          for Defendant, the New York City Department of Education (“DOE”), in the above-referenced
          action. I write jointly with Plaintiffs’ counsel Britton Bouchard, Esq., in anticipation of the Initial
          Pretrial Conference in this matter, currently scheduled for June 22, 2021, and in compliance with
          the Court’s June 4, 2021 Notice of Initial Pretrial Conference (ECF Dkt. No. 9) and the Court’s
          Individual Rules of Practice.

                  The parties write to respectfully request an adjournment of the Initial Pretrial Conference
          and either (a) a conversion of that conference to a settlement conference, as discussed in further
          detail below or (b) a brief adjournment of that conference due to a pre-existing conflict in my
          schedule. This is the parties’ first request to adjourn the Initial Pretrial Conference.

          Nature of the Case

                  Plaintiffs commenced this action under the Individuals with Disabilities in Education Act,
          20 U.S.C. § 1400 et seq, seeking implementation of a Findings of Fact and Decision entered in
          the underlying administrative action, in addition to seeking attorneys’ fees, costs, and expenses
          related to legal work on that administrative hearing and in this federal action. The parties have
          resolved all implementation issues in this matter; the only remaining claim relates to Plaintiffs’
          claim for attorneys’ fees, costs, and expenses.
         Case 1:21-cv-02137-MKV Document 11 Filed 06/15/21 Page 2 of 3




Jurisdiction and Venue

         Plaintiffs assert that jurisdiction is predicated upon 28 U.S.C. § 1331, which provides the
district courts with original jurisdiction over all civil actions arising under the laws of the United
States, and upon the fee-shifting provision of IDEA, 20 U.S.C. § 1415(i)(3)(A), which provides
that the district courts of the United States shall have jurisdiction of actions brought under
section 1415(i)(3) without regard to the amount in controversy. Plaintiffs predicate venue upon
28 U.S.C. § 1391(b)(1), based upon the residence of Defendant, and upon 28 U.S.C. §
1391(b)(2) based upon the location of the subject matter of this action.

Procedural Posture

        There are presently no pending motions in this matter. Moreover, given the nature of this
action, neither party contemplates the need for traditional discovery. Accordingly, the parties do
not believe that a case management plan is appropriate for this matter and, respectfully, do not
attach one here. Rather, the parties respectfully propose the following plan for moving this case
towards resolution.

       As stated supra, the parties were able to resolve Plaintiffs’ claim related to
implementation of the Findings of Fact and Decision in the underlying administrative action.
Following resolution of that issue, Plaintiffs’ counsel provided Defendant’s counsel with a copy
of the billing records and timesheets for the underlying administrative matter and this action.
Defendant reviewed these records and made an initial settlement offer. Thereafter, the parties
engaged in settlement negotiations.

        The parties have not, however, been able to resolve the remaining claim. The parties
respectfully submit that they believe a settlement conference would be the best means of moving
this matter forward and, therefore, respectfully request that the Court adjourn the initial pretrial
conference, presently scheduled for June 22, 2021, and instead schedule a settlement conference
in the coming weeks. Should the Court grant this request, the parties can be available for a
settlement conference on June 30, 2021 or between July 6, 2021 and July 9, 2021.

        In the event that the parties are unable to reach an agreement during the proposed
settlement conference, Plaintiffs intend to file a motion for summary judgment under Rule 56 of
the Federal Rules of Civil Procedure and would request that the Court set a full briefing schedule
at the conclusion of the settlement conference.

        In the event that the Court wishes to proceed with the Initial Pretrial Conference,
Defendant respectfully requests a brief adjournment. Defendant makes this request as I have a
pre-existing conference in another matter scheduled on June 22 that will likely conflict with the
11 a.m. conference in this action. In order to avoid the possible conflict, I respectfully request a
brief adjournment should the Court wish to move forward with the Initial Pretrial Conference. I
have conferred with Mr. Bouchard, and the parties can be available at the following dates and
times: all day on June 23; before 11 a.m. or after 1 p.m. on June 24; or all day on June 30.




                                                  2
          Case 1:21-cv-02137-MKV Document 11 Filed 06/15/21 Page 3 of 3




        Thank you for your consideration of these requests.

                                                        Respectfully submitted,
                                                           /s/
                                                        Rosemary C. Yogiaveetil
                                                        Assistant Corporation Counsel

cc:     Via ECF
        Britton Howard Bouchard
        Cuddy Law Firm P.L.L.C.
        5693 South Street Road
        Auburn, New York 13021
        Attorney for Plaintiffs



  *5$17('7KH,QLWLDO3UHWULDO&RQIHUHQFHVFKHGXOHGIRU-XQHLVDGMRXUQHGVLQHGLH
  7KH &RXUW ZLOO HQWHU DQ 2UGHU RI 5HIHUHQFH WR D 0DJLVWUDWH -XGJH IRU VHWWOHPHQW SXUSRVHV
  :LWKLQILYHEXVLQHVVGD\VRIWKHVHWWOHPHQWFRQIHUHQFHWKHSDUWLHVVKDOOILOHDMRLQWOHWWHUDGYLVLQJ
  WKH &RXUW RI WKH VWDWXV QRW VXEVWDQFH  RI VHWWOHPHQW QHJRWLDWLRQV LH ZKHWKHU WKH VHWWOHPHQW
  FRQIHUHQFH ZDV VXFFHVVIXO RU XQVXFFHVVIXO DQG LI XQVXFFHVVIXO ZKHWKHU VHWWOHPHQW GLVFXVVLRQV
  DUHRQJRLQJRUKDYHEURNHQGRZQ,IWKHSDUWLHVDUHXQDEOHWRUHDFKDVHWWOHPHQWWKHSDUWLHVVKDOO
  LQFOXGHDSURSRVHGEULHILQJVFKHGXOHLQWKHLUMRLQWOHWWHU

      6225'(5('
                                      




                                                    3
